DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/14/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of JP 2008/136953 has not been provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2009/0158622 A1) as evidenced by Bonk et al. (US 6,013,340), and in view of Yu (US 2016/0310803 A1) and Mori et al. (US 2016/0053172 A1).
Claims 1-8 and 11-15:  Cook teaches a sole {instant claims 12 and 13} comprising a fluid-filed chamber {instant claims 14 and 15} [0023] made from a light transmitting material such as thermoplastic urethane (TPU) as described in Bonk [0025].  Bonk teaches a membrane containing TPU having a gas transmission rate (GTR) of 15 or less for nitrogen, wherein the membrane has a thickness of 20 mils {instant claims 4-6 and 15} (abstract, Fig. 7 and col. 15, lines 25-40).  The chamber meets the claimed bladder.  Cook teaches having a light source to project light outwardly through the chamber [0029], but does not teach mechano-luminescence material as the light source.  However, Yu teaches a ball including an outer housing and a compartment or chamber [0020], wherein the outer peripheral layer or portion of the housing includes illuminative particles {instant claims 7, 14 and 15} (Fig. 3 and [0021]).  The ball meets the claimed bladder.  Yu also teaches the illuminative particles can be disposed into recesses formed onto the housing (Fig. 2 and [0021]), and the illuminative particles formed into the housing (Fig. 3) or onto the housing (Fig. 2) may include different colors {instant claim 8} [0022].  Yu does not teach the claimed mechano-luminescence material as the illuminating particles.  However, Mori teaches the use of mechano-luminescence materials such as aluminates {instant claims 11, 14 and 15} ([0022]-[0030]) as  illuminating particles/powder in articles such as balls [0068] and shoes [0066], wherein when an external mechanical force is applied to the article {instant claims 3, 14 and 15}, the article is mechanically deformed to emit light {instant claim 2, 14 and 15} [0070].  Cook, Yu and Mori are analogous art because they are from the same field of endeavor that is the bladder art.  It would have been obvious to a person of ordinary skill in the art to combine the mechano-luminescence illuminating particles of Yu and Mori with the invention of Cook, and the motivation would be to provide a chamber or an article capable of emitting light so as to be seen in a dark environment ([0021] of Yu).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Cook, Bonk, Yu and Mori either singly or as a combination do not teach or suggest the claimed invention as recited in claims 9 and 10.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
May 18, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785